DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyoomi Kadoya (Kadoya) US 2006/0012034.
As per claim 1 Kadoya disclose;
An electronic control apparatus (Fig. 18) comprising: 
a printed circuit board (2) with a first surface side (top opposite item 24) and a second surface side (item 24) and with at least one electronic component (1A) that is arranged on at least one of the first and second surface sides of the printed circuit board (24), and 
at least one heat sink (item 24) is arranged on the printed circuit board (item 2) on the opposite surface side from the electronic component (item 1A) for heat dissipation, wherein the printed circuit board (2) with the electronic component (1A) and the heat sink (24) is surrounded by a casing made (item 25) from a thermosetting plastic material (Para 0089 “a resin portion 25 formed of a thermo-setting resin and covering the heat sink 24 on the side facing the circuit board 2 (on the upper side as viewed in FIG. 18)”) such that at least one outer side (Fig. 18 item 24 at bottom) of the heat sink (24) is free of thermosetting plastic material (item 25).

Regarding claim 6 Kadoya disclose;
wherein the heat sink (24) is in planar form (at 24a) toward the surface side of the printed circuit board (2) and the heat sink is provided with a profile (bottom side of 24 facing item 27 is shown flat profile) towards the opposite side of the printed circuit board. (Fig. 18)

Regarding claim 8 Kadoya disclose;
the heat sink (24) is materially bonded to the surface side of the printed circuit board. (Fig. 18)

Regarding claim 9 Kadoya disclose;
the heat sink rests on at least one mechanical interface (item 27) to a device via contact points (of item 24 to attach with item 27).

Regarding claim 10 Kadoya disclose;
the casing has at least one hole. (at item 26 examiner interprets item 24 part of casing)

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyoomi Kadoya.
As per claim 11 Kadoya disclose;
A method for producing an electronic control apparatus (Fig. 18), comprising a printed circuit board (2) with a first surface side and a second surface side and with at least one electronic component (1A) that is arranged on at least one of the surface sides of the printed circuit board (Fig. 18), wherein at least one heat sink (24) is arranged on the printed circuit board on the opposite surface side from the electronic component for heat dissipation, and wherein the printed circuit board (2) with the electronic component and the heat sink (24) is surrounded by a casing (25) made from a thermosetting plastic material (Para 0089 “a resin portion 25 formed of a thermo-setting resin and covering the heat sink 24 on the side facing the circuit board 2 (on the upper side as viewed in FIG. 18)”) such that at least one outer side (Fig. 18 item 24 at bottom) of the heat sink (24) remains free of thermosetting plastic material (25).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyoomi Kadoya.
As per claim 13 Kadoya disclose;
A method for producing an electronic control apparatus (fig. 18), the method comprising: arranging at least one electronic component (1A) on at least one surface side of a printed circuit board having (2)  a first surface and a second surface (top and bottom); arranging at least one heat sink (24) on the printed circuit board (2) on the opposite surface side from the electronic component (1A) for the purpose of heat dissipation; and surrounding the printed circuit board with the electronic component and the heat sink by a casing (25) made from a thermosetting plastic material (Para 0089 “a resin portion 25 formed of a thermo-setting resin and covering the heat sink 24 on the side facing the circuit board 2 (on the upper side as viewed in FIG. 18)”) such that at least one outer side (bottom) of the heat sink remains free of thermosetting plastic material (25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoya in view of Robert L. Terpstra (Terpstra) US 5,366,688.
As per claims 2-5 Kadoya disclose metal heat sink attached to the circuit board, but
does not teach well known in the art, - the heat sink is formed from a thermoplastic material. - the thermoplastic material is provided with thermally conductive particles. - the thermally conductive particles provided in the thermoplastic material are graphite particles and/or metal particles. - the thermally conductive particles provided in the thermoplastic material are aluminum particles.
	However in analogues art Terpstra teaches well-known alternative heat sink material, 
- the heat sink (fig. 1) is formed from a thermoplastic material (Col. 4 line 8-9). - the thermoplastic material is provided with thermally conductive particles (Col. 3 line 41-45). - the thermally conductive particles provided in the thermoplastic material are graphite particles and/or metal particles (col. 3 lines 41-45). - the thermally conductive particles provided in the thermoplastic material are aluminum particles (col. 3 lines 41-45).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kadoya and Terpstra by incorporating the teaching of Terpstra, into the system of Kadoya to use heat sink made from thermoplastic material with thermally conductive particles. One having ordinary skill in the art would have found it motivated to use teachings of Terpstra to use heat sink capable of dissipating the increasing heat loads of advanced integrated circuitry with improved efficiency and versatility.

Regarding claim 7 Kadoya disclose a flat profile, but does not teach
the profile includes a ribbed profile.
	However in analogues art Terpstra teaches the profile includes a ribbed profile (fig. 2 teaches ribbed item 14)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kadoya and Terpstra by incorporating the teaching of Terpstra, into the system of Kadoya to provide ribbed profile. One having ordinary skill in the art would have found it motivated to use teachings of Terpstra to use heat sink having ribbed profile, for providing extended surface to increase surface area for increased cooling.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoya in view of Peter Zweigle (Zweigle) US 2019/0230804.
Regarding claims 12 and 14 Kadoya;
the heat sink (24) and a plastic connector (3) are connected to one of the surface sides (left side) of the printed circuit board with a form fit (fig. 18), in materially bonded fashion (bonded to item 25) or with a force fit in one process step by hot swaging, pressing or snap fitting.
In the alternative, to the extent that applicant’s argument that Kadoya does not disclose the heat sink (24) and a plastic connector (3) are connected to one of the surface sides (left side) of the printed circuit board with a form fit (fig. 18), in materially bonded fashion (bonded to item 25) or with a force fit in one process step by hot swaging, pressing or snap fitting., then Zweigle discloses the heat sink (30) and a plastic connector (80) are connected to one of the surface sides (top side) of the printed circuit board with a form fit (Para 0038), in materially bonded fashion (bonded to item 60 and 50) or with a force fit (Para 0038 “The second component 80 is pressed so deeply into the sealing material 50 that the second component 80 is arranged with a part flat against the reference surface 40.”) in one process step by hot swaging, pressing (para 0038 “second component 80 is pressed”) or snap fitting.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Kadoya and Zweigle by incorporating the teaching of Cannon into the assembly of Kadoya. One having ordinary skill in the art would have found it motivated to apply well-known teaching of Zweigle into system of Kadoya for the purpose of rearranging connector to use assembly for different applications to match mounting arrangement such as transmission module.

Regarding claim 14, claim 14 is rejected for the same reason as claim 12, as claim 14 recites similar to claim 12. See rejection of claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835